UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2076


TYVETTE MCBRIDE,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY,

                Defendant - Appellee,

          and

SSA (Social Security Administration),

                Party-in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cv-00440-MSD-TEM)


Submitted:   February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyvette McBride, Appellant Pro Se.    Susan Lynn Watt, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyvette       McBride    appeals       the     district      court’s        order

dismissing under Fed. R. Civ. P. 41(b) her complaint seeking

judicial review of the Commissioner’s denial of her claims for

disability insurance benefits and supplemental security income.

The    district    court    referred       this    case    to     a    magistrate       judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).

The magistrate judge recommended that the complaint be dismissed

for failure to prosecute under Rule 41(b) and advised McBride

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.

            The     timely       filing      of     specific          objections        to     a

magistrate       judge’s    recommendation           is    necessary         to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been       warned       of     the        consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also    Thomas     v.    Arn,    474        U.S.   140    (1985).

McBride    has     waived        appellate        review    by        failing      to    file

objections       after    receiving       proper     notice.           Accordingly,          we

affirm the judgment of the district court.                            We dispense with

oral    argument     because      the     facts     and    legal       contentions           are




                                            2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.


                                                                AFFIRMED




                                    3